Exhibit 10.2

 

AGREEMENT

 

AGREEMENT (“Agreement”), dated as of March 28, 2003, by and between New Plan
Excel Realty Trust, Inc., a Maryland corporation (successor to Excel Realty
Trust, Inc.) (the “Company”), and William Newman (“Executive”).

 

RECITALS

 

A.            Executive is currently Chairman of the Board of the Company.

 

B.            The Company and Executive entered into an employment agreement
dated as of September 17, 1998 (the “Employment Agreement”).  Pursuant to the
terms of the Employment Agreement, the term of the “Employment Period” under the
Employment Agreement expires on September 28, 2003.

 

B.            The Company desires to extend the “Employment Period” under the
Employment Agreement for a term of two (2) years (i.e., from September 28, 2003
until September 28, 2005) and otherwise on the same terms and conditions as the
Employment Agreement, except as otherwise provided below.

 

AGREEMENT

 

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree to modify the terms of the Employment Agreement as follows:

 

1.                                       The two one-year extensions of the
Employment Period are hereby effective and accordingly the Employment Period
under the Employment Agreement shall expire on September 28, 2005.

 

2.                                       During the period September 28, 2003
through September 28, 2005, the Employment Payment under the Employment
Agreement shall be $ 350,000 per year.

 

3.                                       In consideration of and as a condition
to the payments to be made to Executive pursuant to paragraph 2 above, Executive
acknowledges and agrees that the Company shall have no further obligations under
or with respect to that certain Split Dollar Agreement (the “Split Dollar
Agreement”), dated as of October 4, 1993, between New Plan Realty Trust
(predecessor to the Company) and Debra Bernstein and Melvin Newman, as trustees
under the William Newman Trust (the “Trustees”) (including any obligation to
make any prior or future premium or other payments); however, the Company shall
nonetheless retain its right to (i) receive out of any amount payable under the
insurance policies covered under the Split Dollar Agreement on account of the
death of the insured or (ii) obtain upon surrender of any policy covered under
the Split Dollar Agreement, an amount equal to the total premium payments made
by the Company in respect of such policies (which amount the Company and
Executive acknowledge and agree is $1,350,000).   In furtherance of the
foregoing, Executive acknowledges that simultaneously with the execution of this
Amendment, an amendment to the Split Dollar Agreement shall be entered into by
the Company and the trustees evidencing the above agreements relating to the
Split Dollar Agreement (the “Split Dollar Amendment”).   In addition, the
Company acknowledges and agrees that Executive shall have no obligations to the
Company under the Split Dollar Agreement and any rights, obligations, etc. under
the Split Dollar Agreement are as between the Trustees and the Company as set
forth in the Split Dollar Agreement, as amended by the Split Dollar Amendment.

 

--------------------------------------------------------------------------------


 

4.                                       Executive shall have the continued use
of the new Lexus automobile purchased by the Company.

 

5.                                       Except as herein provided, all of the
terms and provisions of the Employment Agreement shall remain unmodified and in
full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

 

 

NEW PLAN EXCEL REALTY TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:­

/s/ GLENN J. RUFRANO

 

 

 

Name: Glenn J. Rufrano

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

WILLIAM NEWMAN

 

 

 

 

 

 

 

 

/s/ WILLIAM NEWMAN

 

 

 

 

 

2

--------------------------------------------------------------------------------